 

 

UNITED STATES DISTRICT COURT
EASTERN-DISTRICT OF WISCONSIN

 

2 OR
bogie

UNITED STATES OF AMERICA,

Plaintiff, 7
19-CR-114
Vv. ; Case No. 19-CR
[18 U.S.C. §§ 922(a)(6) & 924(a)(2)]
JEREMY M. FILLER, ;

Defendant.

 

INDICTMENT

 

COUNT ONE
THE GRAND JURY CHARGES THAT:
1. On or about October 28, 2018, in the State and Eastern District of Wisconsin,
JEREMY M. FILLER,

in connection with the acquisition of four firearms from Tom’s Military Arms & Guns, a federally
licensed firearms dealer, in West Bend, Wisconsin, knowingly made a false and fictitious written
statement intended and likely to deceive Tom’s Military Arms & Guns as to a fact material to the
lawfulness of the sale and disposition of such firearms under the provisions of Chapter 44 of Title
18, United States Code.

2. In particular, in connection with the purchase of the firearms described below,
Jeremy M. Filler falsely stated on the Firearms Transaction Record (ATF Form 4473) that he was
the actual buyer of the firearms when, in fact, as Filler well knew, he was acquiring the firearms

for someone else.

Case 2:19-cr-00114-JPS Filed 06/18/19 Page 1of3 Document 1

 

 

 
 

 

3. The firearms are further described as:
a. a Ruger, model LCP, .380 caliber pistol, bearing serial number 372176808;
b. a Taurus, model G2, 9mm pistol, bearing serial number TLR14967; |
c. a Taurus, model G2, .40 caliber pistol, bearing serial number SLW96043; and
d. aGSG, model 1911, :45 caliber pistol, bearing serial number GI123439.

All in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

Case 2:19-cr-00114-JPS Filed 06/18/19 Page 2 of 3 Document 1

 
 

 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about December 14, 2018, in the State and Eastern District of Wisconsin,
JEREMY M. FILLER,

in connection with the acquisition of four firearms from Tom’s Military Arms & Guns, a federally
licensed firearms dealer, in Franklin, Wisconsin, knowingly made a false and fictitious written
statement intended and likely to deceive Tom’s Military Arms & Guns as to a fact material to the
lawfulness of the sale and disposition of such firearms under the provisions of Chapter 44 of Title
18, United States Code.

2. In particular, in connection with the purchase of the firearms described below,
Jeremy M. Filler falsely stated on the Firearms Transaction Record (ATF Form 4473) that he was
the actual buyer of the firearms when, in fact, as Filler well knew, he was acquiring the firearms
for someone else.

3. The firearms are further described as:

a. a Taurus, model G2, 9mm pistol, bearing serial number TLS 23461;

b. a Taurus, model G2S, 9mm pistol, bearing serial number TLS 55746;

c. a Ruger, model EC9S, 9mm pistol, bearing serial number 455-26163; and

d. a Diamond Back, model DB9HP, 9mm pistol, bearing serial number YJ9530.
All in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

A TRUE BILL:

 

FOREPERSON
Date: Cf; 1 P LP

 

\
c=

MATTHEW D. KRUEGER
United States Attorney

Case 2:19-cr-00114-JPS Filed 06/18/19 Page 3 o0f3 Document 1
